NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for foreign priority to CN202022213521.9 filed 29 September 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Replacement drawing sheets for Figures 1-8 were received on 11 July 2022 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 11 July 2022.
	The specification objections have been obviated in view of Applicant’s amendments filed 11 July 2022.
	The claim objections have been obviated in view of Applicant’s amendments filed 11 July 2022.
	The rejections of claims 1-14 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 11 July 2022 and Examiner’s amendment made to claim 12 below and have been withdrawn.
	Independent claims 1 and 12 have been amended to include allowable subject matter indicated in the Non-Final Rejection mailed 27 April 2022.
	Claims 2-3 have been canceled.
	Claims 1 and 4-14, as amended, are allowed. See below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIMS:
Claim 12, line 3, “with two opposite ends” is amended to read --with the two opposite ends--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations, further in view of the structure of the first elastic plungers on the hand-hold assembly.

The closest prior art of record includes Weng (US 11,167,167).
Regarding independent claims 1 and 12¸Weng teaches an exercising system, comprising: a dumbbell (dumbbell 10) comprising: a hand-hold assembly (handle component 1), having a first channel and two opposite ends (Fig. 12 shows the handle component 1 having an inner channel.); two weight adjusting assemblies (tailstock components 2), rotatably connected with the two opposite ends of the hand-hold assembly respectively and rotated relative to the hand-hold assembly about a rotation axis (Col. 6, lines 14-16: “the handle component 1 is rotatably connected between two tailstock components 2.” The handle is rotatably connected to the tailstock components 2. Therefore, the tailstock components 2 are capable of being rotated relative to the handle component 1 when the handle component 1 is held in place.); a plurality of weights (dumbbell pieces 4), supported by the weight adjusting assembly (Fig. 13); wherein, each weight adjusting assembly comprises a first cover (tailstock inner cover 202) rotatably connected with one of the two opposite ends of the hand-hold assembly, a supporting base fixed to the first cover and having an upper sub-base and a lower sub-base spaced apart from the upper sub-base for forming a receiving space (Fig. 1), and an engaging tube (slider 3) extending from the first channel into the receiving space and moved toward or away from the hand-hold assembly so that the engaging tube locks the weights or unlocks the weights (Col. 6, lines 47-57: “When the sliders move toward a handle direction, the dumbbell pieces can be dismounted due to a width of opening grooves of the dumbbell pieces is greater than an outer diameter of a fixing shaft, when the sliders move remote from the handle direction, the sliders move to the fixing holes of the dumbbell pieces, and the dumbbell pieces are fixed to the dumbbell component due to the width of the opening grooves of the dumbbell pieces is smaller than a diameter of the sliders, so as to finish dismounting or mounting operation of the dumbbell pieces.”), the hand-hold assembly comprises a hand-hold tube (handle tube 101) and a pair of connection members (tailstock front cover 201) connected respectively with the ends of the hand-hold assembly (Fig. 13); the first cover has a center hole; each of the two opposite ends of the hand-hold assembly passes through the center hole (Fig. 13), the hand-hold assembly further comprises a pair of first elastic plungers (guiding block 302); a dumbbell seat (dumbbell seat 5), configured for carrying the dumbbell (Fig. 12).
Weng fails to teach wherein the first elastic plungers are respectively mounted on the two opposite ends of the hand-hold assembly and extend into the corresponding first channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784